Name: Commission Regulation (EU) No 715/2014 of 26 June 2014 amending Annex III to Regulation (EC) No 1166/2008 of the European Parliament and of the Council on farm structure surveys and the survey on agricultural production methods, as regards the list of characteristics to be collected in the farm structure survey 2016 Text with EEA relevance
 Type: Regulation
 Subject Matter: information technology and data processing;  farming systems;  agricultural structures and production;  economic analysis
 Date Published: nan

 28.6.2014 EN Official Journal of the European Union L 190/8 COMMISSION REGULATION (EU) No 715/2014 of 26 June 2014 amending Annex III to Regulation (EC) No 1166/2008 of the European Parliament and of the Council on farm structure surveys and the survey on agricultural production methods, as regards the list of characteristics to be collected in the farm structure survey 2016 (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1166/2008 of the European Parliament and of the Council of 19 November 2008 on farm structure surveys and the survey on agricultural production methods (1), and in particular Article 7(2) thereof, Whereas: (1) Regulation (EC) No 1166/2008 provides for a programme of surveys on the structure of agricultural holdings up to 2016. (2) There is a need to collect data for monitoring the implementation of measures associated with the revision of the common agricultural policy after 2013. Additionally, there is a need to collect data for monitoring the implementation of measures associated with rural development (2). (3) There is a lack of statistical information on the use of nutrients, irrigation and agricultural production methods linked with structural data at the level of individual holdings. Therefore it is necessary to improve the collection of information on nutrient and water use and agricultural production methods on agricultural holdings; to provide additional statistics for the development of agri-environmental policy; and to improve the quality of agri-environmental indicators. (4) The amendment of the list of characteristics is based on the principle that the overall burden will remain balanced, as those variables which are obsolete due to changes in related legislation or variables omitted in 2016 on an one-off basis are dropped while others are added, mainly due to growing and changing needs for agricultural statistical information linked to the new common agricultural policy towards 2020, notably with regard to the enhancement of its environmental performance and the related agro-environmental information needed, considering also that the level of EU financial contribution to the survey remains constant. (5) Regulation (EC) No 1166/2008 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Agricultural Statistics, HAS ADOPTED THIS REGULATION: Article 1 Annex III to Regulation (EC) No 1166/2008 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 June 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 321, 1.12.2008, p. 14. (2) Regulation (EU) No 1305/2013 of the European Parliament and of the Council of 17 December 2013 on support for rural development by the European Agricultural Fund for Rural Development (EAFRD) and repealing Council Regulation (EC) No 1698/2005 (OJ L 347, 20.12.2013, p. 487). ANNEX ANNEX III List of farm structure survey characteristics for 2016 CHARACTERISTICS UNITS/CATEGORIES I. General characteristics  Location of the holding (1)   NUTS (2) 3 region NUTS 3 code   Is the holding in a Less Favoured Area (LFA)? L/M/N (3)  Legal personality of the holding   Is the holding a common land unit? Yes/No   Is the legal and economic responsibility of the holding assumed by:    a natural person who is a sole holder, where the holding is independent? Yes/No     If the answer to the previous question is yes , is this person (the holder) also the manager? Yes/No      If this person is not the manager, is the manager a member of the holder's family? Yes/No      If the manager is a member of the holder's family, is the manager the spouse of the holder? Yes/No    one or more natural persons who is/are a partner, where the holding is a group holding? Yes/No    a legal person? Yes/No  Type of tenure (in relation to the holder) and farming system   Utilised agricultural area:    For owner farming ha    For tenant farming ha    For share farming or other modes ha    Common land ha  Organic farming   Is organic farming practiced on the holding? Yes/No   Details (4)    Total utilised agricultural area of the holding on which organic farming production methods are applied and certified according to national or European Union rules ha    Total utilised agricultural area of the holding that is under conversion to organic farming production methods to be certified according to national or European Union rules ha    Area of the holding on which organic farming production methods according to national or European Union rules are either applied and certified or under conversion to be certified:     Cereals for the production of grain (including seed) ha     Dried pulses and protein crops for the production of grain (including seed and mixtures of cereals and pulses) ha     Potatoes (including early potatoes and seed potatoes) ha     Sugar beet (excluding seed) ha     Oil seed crops ha     Fresh vegetables, melons and strawberries ha     Pasture and meadow, excluding rough grazings ha     Fruit and berry plantations ha     Citrus plantations ha     Olive plantations ha     Vineyards ha     Other crops (fibre crops, etc.) including rough grazings ha    Organic production methods applied to animal production and certified according to national or European Union rules:     Bovine animals Head     Pigs Head     Sheep and goats Head     Poultry Head     Other animals Yes/No   Destination of the holding's production:    Household consumes more than 50 % of the value of the final production of the holding Yes/No    Direct sale to final consumers represents more than 50 % of the total sales of the holding Yes/No II. Land  Arable land   Cereals for the production of grain (including seed):    Common wheat and spelt ha    Durum wheat ha    Rye ha    Barley ha    Oats ha    Grain maize ha    Rice ha    Other cereals for the production of grain ha   Dried pulses and protein crops for the production of grain (including seed and mixtures of cereals and pulses) ha    of which peas, field beans and sweet lupins ha   Potatoes (including early potatoes and seed potatoes) ha   Sugar beet (excluding seed) ha   Fodder roots and brassicas (excluding seed) ha   Industrial crops:    Tobacco ha    Hops ha    Cotton ha    Rape and turnip rape ha    Sunflower ha    Soya ha    Linseed (oil flax) ha    Other oil seed crops ha    Flax ha    Hemp ha    Other fibre crops ha    Aromatic plants, medicinal and culinary plants ha    Other industrial crops not mentioned elsewhere ha   Fresh vegetables, melons and strawberries of which:    Outdoor or under low (not accessible) protective cover ha     Open field ha     Market gardening ha    Under glass or other (accessible) protective cover ha   Flowers and ornamental plants (excluding nurseries):    Outdoor or under low (not accessible) protective cover ha    Under glass or other (accessible) protective cover ha   Plants harvested green:    Temporary grass ha    Other plants harvested green:     Green maize ha     Leguminous plants ha     Other plants harvested green not mentioned elsewhere ha   Arable land seed and seedlings ha   Other arable land crops ha   Fallow land ha  Kitchen gardens ha  Permanent grassland ha   Pasture and meadow, excluding rough grazings ha   Rough grazings ha   Permanent grassland no longer used for production purposes and eligible for the payment of subsidies ha  Permanent crops   Fruit and berry plantations ha    Fruit species, of which: ha     Fruit of temperate climate zones ha     Fruit of subtropical climate zones ha    Berry species ha    Nuts ha   Citrus plantations ha   Olive plantations ha    Normally producing table olives ha    Normally producing olives for oil production ha   Vineyards, of which normally producing: ha    Quality wine ha    Other wines ha    Table grapes ha    Raisins ha   Nurseries ha   Other permanent crops ha   Permanent crops under glass ha  Other land   Unutilised agricultural land ha   Wooded area ha    of which short rotation coppices ha   Other land (land occupied by buildings, farmyards, tracks, ponds, quarries, infertile land, rock, etc.) ha  Mushrooms ha  Energy crops ha  Irrigation   Irrigated area    Total irrigable area ha    Total cultivated area irrigated at least once during the previous 12 months ha   Irrigation methods employed    Surface irrigation (flooding, furrows) Yes/No    Sprinkler irrigation Yes/No    Drop irrigation Yes/No   Source of irrigation water used on the holding    On-farm ground water Yes/No    On-farm surface water (ponds or dams) Yes/No    Off-farm surface water from lakes, rivers or watercourses Yes/No    Off-farm water from common water supply networks Yes/No    Other sources Yes/No III. Livestock  Equidae Head  Bovine animals:   Bovine animals, under one year old, male and female Head   Bovine animals, one but less than two years old, male Head   Bovine animals, one but less than two years old, female Head   Male bovine animals, two years old and over Head   Heifers, two years old and over Head   Dairy cows Head   Other cows Head  Sheep and goats:   Sheep (all ages) Head    Breeding females Head    Other sheep Head   Goats (all ages) Head    Breeding females Head    Other goats Head  Pigs:   Piglets having a live weight of under 20 kilograms Head   Breeding sows weighing 50 kilograms and over Head   Other pigs Head  Poultry:   Broilers Head   Laying hens Head   Other poultry: Head    Turkeys Head    Ducks Head    Geese Head    Ostriches Head    Other poultry, not mentioned elsewhere Head  Rabbits, breeding females Head  Bees Hives  Livestock not mentioned elsewhere Yes/No IV. Labour force IV.(i) Farm work on the holding  Holder   Gender Male/Female   Age Age bands (5)   Farm work on the holding (apart from housework) AWU % band 1 (6)  Manager   Gender Male/Female   Age Age bands (5)   Farm work on the holding (apart from housework) AWU % band 2 (7)  Training of manager   Agricultural training of manager Training codes (8)   Vocational training undertaken by the manager during the last 12 months Yes/No  Members of sole holder's family carrying out farm work for the holding: male   Farm work on the holding (apart from housework) AWU % band 2  Members of sole holder's family carrying out farm work for the holding: female   Farm work on the holding (apart from housework) AWU % band 2  Non-family labour regularly employed: male   Farm work on the holding (apart from housework) AWU % band 2  Non-family labour regularly employed: female   Farm work on the holding (apart from housework) AWU % band 2  Non-family labour employed on a non-regular basis: male and female Full-time working days IV.(ii) Other gainful activities: Non-farm work on the holding (not directly related to the holding) and work outside the holding  Other gainful activities of the holder who is also the manager: M/S/N (9)  Other gainful activities of the other members of the sole holder's family: main activity Number of persons  Other gainful activities of the other members of the sole holder's family: secondary activity Number of persons V. Other gainful activities of the holding (directly related to the holding) V.(i) List of other gainful activities  Provision of health, social or educational services Yes/No  Tourism, accommodation and other leisure activities Yes/No  Handicraft Yes/No  Processing of farm products Yes/No  Production of renewable energy Yes/No  Wood processing (e.g. sawing) Yes/No  Aquaculture Yes/No  Contractual work (using production means of the holding)   Agricultural (for other holdings) Yes/No   Non-agricultural Yes/No  Forestry Yes/No  Other Yes/No  Who is involved?   Holder who is also the manager M/S/N (9)   Other members of the sole holder's family, as their main activity Number of persons   Other members of the sole holder's family, as their secondary activity Number of persons   Non-family members regularly working on the holding, as their main activity Number of persons   Non-family members regularly working on the holding, as their secondary activity Number of persons V.(ii) Importance of the other gainful activities directly related to the holding  Percentage of the final output of the holding Percentage bands (10) VI. Support for rural development  Holding benefited from one of the rural development measures during the last 3 years (11) Yes/No   Participation of farmers in food quality schemes Yes/No   Payments linked to Natura 2000 and the Water Framework Directive (12) Yes/No   Agri-environment payments  climate payments Yes/No   Organic farming Yes/No   Animal welfare payments Yes/No   Investments in physical assets Yes/No   Prevention and restoration of damage to agricultural production potential by natural disasters and catastrophic events Yes/No   Farm and business development Yes/No   Investments in forest area development and viability of forests Yes/No   Afforestation and creation of woodland Yes/No   Establishment of agro-forestry systems Yes/No   Prevention and restoration of damage to forests Yes/No   Investments improving resilience and environmental value of forests Yes/No   Investments in forestry technologies and in processing in mobilising and in the marketing of forestry products Yes/No   Payments to areas facing natural or other specific constraints Yes/No   Forest-environmental and climate services and forest conservation Yes/No   Risk management Yes/No VII. Soil and manure management practices applied in agricultural holdings  Tillage methods (13) on outdoor arable land   Conventional tillage ha   Conservation tillage ha   Zero tillage (excluding outdoor arable land areas which are covered by multi-annual plants) ha  Soil cover (14) on outdoor arable land   Normal winter crop ha   Cover crop or intermediate crop ha   Plant residues ha   Bare soil ha   Outdoor arable land areas which are covered by multi-annual plants ha  Crop rotation on arable land   Share of arable land included in crop rotation AA % band (15)  Ecological focus area total area of field margins, buffer strips, hedges, trees, fallow land, biotopes, afforested area and landscape features ha (16)  Manure application techniques   Broadcast    No incorporation Manure % band (17)    Incorporation within 4 hours Manure % band    Incorporation after 4 hours Manure % band   Bandspread    Trailing hose Manure % band    Trailing shoe Manure % band   Injection    Shallow/open-slot Manure % band    Deep/closed-slot Manure % band  Manure import/export from the holding   The total produced manure exported from the holding Tonnes   Manure imported to the holding Tonnes (1) Geo-coordinates not to be provided in 2016 (2) Nomenclature of territorial units for statistics (3) L- less-favoured non-mountainous area; M- less-favoured mountainous area; N- normal area (non-LFA) This classification may be adapted in the future in the light of developments on CAP 2020. (4) This section to be filled in only if an answer to the previous question was Yes  (5) Age bands: (From school leaving age-24 years), (25-34), (35-39), (40-44), (45-54), (55-64), (65 and over). (6) Annual Work Unit (AWU) percentage band 1: (0), (> 0-< 25), (  ¥ 25-< 50), (  ¥ 50-< 75), (  ¥ 75-< 100), (100). (7) Annual Work Unit (AWU) percentage band 2: (> 0-< 25), (  ¥ 25-< 50), (  ¥ 50-< 75), (  ¥ 75-< 100), (100). (8) Training codes: (only practical agricultural experience), (basic agricultural training), (full agricultural training). (9) M  main activity, S  secondary activity, N  no involvement (10) Percentage bands: (  ¥ 0-  ¤ 10), (> 10-  ¤ 50), (> 50-< 100). (11) RD measures according to Regulation (EU) No 1305/2013 of the European Parliament and of the Council of 17 December 2013 on support for rural development by the European Agricultural Fund for Rural Development (EAFRD) and repealing Council Regulation (EC) No 1698/2005 (OJ L 347, 20.12.2013, p. 487)  these characteristics should be available from administrative sources (12) Directive 2000/60/EC of the European Parliament and of the Council of 23 October 2000 establishing a framework for Community action in the field of water policy (OJ L 327, 22.12.2000, p. 1). (13) Outdoor arable area under conventional tillage + outdoor arable area under conservation tillage + outdoor arable area under zero tillage + outdoor arable area covered by multiannual plants = total outdoor area of arable land (14) Outdoor arable area planted with normal winter crop + outdoor arable area planted with cover crop or intermediate crop + outdoor arable area covered with plant residues + outdoor arable area which is bare soil + outdoor arable area covered by multiannual plants = total outdoor area of arable land (15) Arable area (AA) percentage band: (0), (> 0-< 25), (  ¥ 25-< 50), (  ¥ 50-< 75), (  ¥ 75). (16) Only to be reported by farms with more than 15 ha of arable land (17) % of total manure applied with specific application technique: (0), (> 0-< 25), (  ¥ 25-< 50), (  ¥ 50-< 75), (  ¥ 75-< 100), (100)